DETAILED ACTION

This Office Action is in response to the after-final amendment, filed on January 21, 2022.  Primary Examiner acknowledges Claims 1-17, 19 and 20 are pending in this application, with Claims 7 and 12 having been currently amended, Claims 1-6 and 13-17 having been withdrawn from consideration, and Claim 18 having been cancelled; thus leaving Claims 7-12, 19, and 20 to be examined. 
Primary Examiner notes Claims 7 and 12 as amended have introduced a potential 112(2) rejection based upon indefiniteness by the recitation of “generated mean effective” which lacks antecedent basis with the previously recited concept of the “generated mean effective pressure”. Primary Examiner has provided an Examiner’s amendment herewith to correct this 112(2) issue and bring the application into condition for allowance.
Primary Examiner notes in the reply to the election restriction requirement, filed on October 14, 2020, Applicant elected claims without traverse. As Claims 1-6 and 13-17 having been withdrawn from consideration and the remainder of the application is in condition for allowance, Primary Examiner has provided an Examiner’s amendment to cancel the withdrawn claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN THE CLAIMS: 
Claim 7, Line 20: “the generated mean effective is” has been changed to -- the generated mean effective pressure is --. 
Claim 12, Lines 37 and 38: “the generated mean effective is” has been changed to -- the generated mean effective pressure is --. 
Claims 1-6 and 13-17 are cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not disclose, teach or fairly suggest the construction of a check valve having the specific structure and relationship associated with a micro blower to generate a mean effective pressure using a high frequency piezoelectric oscillator whereby the mean effective pressure comprises an oscillatory pressure waveform and wherein the generated mean effective pressure is electronically controlled by power cycling of the micro blower. Consequently, in light of the aforementioned examiner’s amendment, Claims 7-12, 19, and 20 are allowable over the prior art made of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785